Determination of respondent Superintendent of Insurance dated December 27, 1994, revoking petitioner’s insurance broker’s license, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered April 12, 1995) dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner’s false statement on his September 1991 license application that he had never been convicted of a crime — when in fact he had a January 1987 Federal felony conviction for conspiracy to distribute cocaine for which he served three months in prison, and two State violation convictions for disorderly conduct rendered in 1986 and 1989 — was intentional, and demonstrated untrustworthiness within the meaning of Insurance Law § 2110 (a) (4). Respondent properly rejected petitioner’s claim, and the Hearing Officer’s apparent finding, that petitioner believed, albeit mistakenly, he had a certificate of relief from disabilities that permitted him to answer the application question "No”. The question itself directed a "Yes” answer "even if the conviction was expunged”, and attachment of any certificates of relief from disability that may have been issued. That the convictions petitioner did not disclose were unrelated to the subject matter of the application does not render the nondisclosure something less than substantial evidence of petitioner’s untrustworthiness (see, Matter of Fogel v Department of State, 209 AD2d 615). Rejection of the Hearing Officer’s finding of mitigating factors attributable to illness in petitioner’s family was also rationally based on a record that failed to show how the illness could have caused petitioner to so misconstrue the application question. Concur — Murphy, P. J., Milonas, Williams, Tom and Mazzarelli, JJ.